Title: From George Washington to Brigadier General William Smallwood, 28 January 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 28th January 1778

I recd your favr of the 26th ⅌ Express, inclosing Returns of the Maryland Companies of Artillery and the law of that State for recruiting their Battalions. Their Bounties are generous but I very much fear that nothing short of drafting will have the desired effect—The Congress having ordered Hazens Regt to the Northward for a particular purpose I have directed Major Taylor to march immediately. You will therefore detain the two Artillery Companies for the present as they will in some measure make up for the deficiency. As the Men of Hazens Regiment who are in Hospitals in this quarter will be coming in, in the Spring I have desired Major Taylor to leave a few Officers behind to receive and take care of them—I recd the silk and twist by the Express for which I am obliged, as I am for your promise of procuring the other Articles which I wrote for. I am Dear Sir Yr most Obt Sevt.
